Citation Nr: 1549990	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-03 223A	)	DATE
	)
	)


THE ISSUE

Whether an unspecified Board decision or decisions should be revised or reversed on the basis of clear and unmistakable error (CUE).

[The issues of whether a March 30, 1979 rating decision denying a total rating based upon individual unemployability should be revised or reversed on the basis of CUE, and whether a May 16, 1989 Board decision which did not grant a separate rating for headaches should be revised or reversed on the basis of CUE will be addressed in separate decisions].


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1968 to September 1969.

2.  The Veteran has not specifically set forth the Board's errors of fact or law, the legal and factual basis for the claimed errors, and why the result of a Board decision or decision would have been manifestly different but for the alleged errors.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).

In a February 2014 letter to the Board, the Veteran asserted that the Board was in error on "all issues" and then listed the docket numbers of his multiple appeals.  He argued that VA violated his constitutional rights under the Fifth Amendment and committed "medical malfeasance," but did not provide any further explanation for these assertions.  He also stated that there was CUE "...on all claims at [the] Board since Sept[ember] 30 1969," asserted that he was entitled to earlier effective dates for unspecified issues, stated that there were unadjudicated claims pending before the St. Petersburg VA Regional Office (RO), and stated that the RO did not provide him with adequate VA examinations.  These vague assertions do not meet the requirements of 38 C.F.R. § 20.1404(b) because they do not identify an error of law or fact in a Board decision or legal or factual bases for his allegations.  Significantly, he does not advance an argument as to why the outcome of any Board decision would have been manifestly different but for an alleged error.  

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2015), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




